Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 15, 23, 31, and 32 are rejected under 35 U.S.C. 102, and claims 16 – 30 are rejected under 35 U.S.C. 103.
Response to Arguments 
	The following is in response to the applicant’s remarks filed 11/02/2020.
	The applicant argues that the rejections of claims 15 – 32 are improper as they rely on the reference Matsuno, EP3306711 whose publication date does not qualify it to be prior art. Additionally, it is noted that a second reference Kamo used in the rejection of claim 27 is also not prior art for the same reason.
	The examiner agrees with the applicant, and the previous rejections have been withdrawn. 
	New art has been cited in the current rejections. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 23, 31, and 32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hosaka, US20160141626A1.

Regarding claim 15, Hosaka teaches a negative electrode active material containing a negative electrode active material particle [claim 1];
the negative electrode active material particle comprising a silicon compound particle containing a silicon compound (SiOx: 0.5≤x≤1.6) (negative electrode active material containing silicon represented by (SiOx: 0≤x≤2))[0028][0032],
wherein the silicon compound particle contains a Li compound (LiSiO)[0032], and
the negative electrode active material particle contains at least one kind of salt selected from salts of polyacrylic acid and salts of carboxymethyl cellulose, together with a metal salt containing at least one kind of metal selected from Mg and Al (polyacrylic acid forming a salt with magnesium)[claim 1].

Regarding claim 23, Hosaka teaches the negative electrode active material according to claim 15, wherein the metal salt containing at least one kind of metal selected from Mg and Al is any of a nitrate, a phosphate, a chloride, or a sulfate (negative electrode active material is immersed in a solution of Mg chloride salt)[0064].

Regarding claim 31, Hosaka teaches a mixed negative electrode active material, comprising the negative electrode active material according to claim 15 and a carbon-based active material (silicon based negative electrode active material can be mixed with graphite, hard carbon, and soft carbon)[0028][0033].

Regarding claim 32, Hosaka teaches a method of producing a negative electrode active material containing a negative electrode active material particle including a silicon compound particle, comprising (negative electrode active material containing silicon)[0028]:
preparing a negative electrode active material particle, comprising:
preparing a silicon compound particle containing a silicon compound (SiOx: 0.5≤x≤1.6) (silicon represented by (SiOx: 0≤x≤2))[0028][0032], and
inserting Li into the silicon compound particle to form a Li compound contained therein (LiSiO can be used as the silicon compound)[0031];
making the negative electrode active material particle contain at least one kind of salt selected from salts of polyacrylic acid and salts of carboxymethyl cellulose, together with a metal salt containing at least one kind of metal selected from Mg and Al (polyacrylic acid forming a salt with magnesium)[claim 1];
using the negative electrode active material particle containing the at least one kind of salt selected from the salts of polyacrylic acid and the salts of carboxymethyl cellulose, together with the metal salt containing at least one kind of metal selected from Mg and Al, to produce a negative electrode active material (polyacrylic acid forming a salt with magnesium)[claim 1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 16 – 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka, US20160141626A1 as applied to claim 15 above, and further in view of Kimura, US20160344015A1.

Regarding claim 16, Hosaka teaches the negative electrode active material according to claim 15. 
Hosaka does not teach wherein the total amount of the at least one kind of salt selected from the salts of polyacrylic acid and the salts of carboxymethyl cellulose is in a range of 0.1 mass % or more and 5 mass % or less relative to the total amount of the negative electrode active material particle.
	Kimura teaches a lithium battery with a silicon based negative electrode active material [0205] wherein the negative active material contains carboxymethyl cellulose salt (CMC-Na) is used in the range of 1 – 5% of the total active material weight [0199]. Further, it is taught that this amount of binder is preferable as higher amounts may cause swelling which reduces the strength of the electrode [0198].
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teachings for a weight range of CMC salt in the negative electrode active material of Kimura with the negative electrode active material of Hosaka to improve electrode strength. 

Regarding claim 17, Hosaka teaches the negative electrode active material according to claim 15.
Hosaka does not teach wherein the at least one kind of salt selected from the salts of polyacrylic acid and the salts of carboxymethyl cellulose is an ammonium salt.
	Kimura teaches a lithium battery with a silicon based negative electrode active material [0205] wherein the at least one kind of salt selected from the salts of polyacrylic acid and the salts of carboxymethyl cellulose is an ammonium salt (carboxymethyl cellulose ammonium salt)[0173]. Kimura also teaches the carboxymethyl cellulose having a higher solubility when being an ammonium salt being effective as a viscosity modifier in the negative electrode slurry [0173].
	It would have been obvious to one skilled in the art at the time of filing to combine the carboxymethyl cellulose ammonium salt binder of Kimura with the negative electrode mixture of Matsuno to improve control over the viscosity property of the electrode mixture.

Regarding claim 18, Hosaka with combined features of Kimura teach the negative electrode active material according to claim 16.
Further, Kimura teaches wherein the at least one kind of salt selected from the salts of polyacrylic acid and the salts of carboxymethyl cellulose is an ammonium salt (carboxymethyl cellulose ammonium salt)[0173]. 
	
Regarding claim 19, Hosaka teaches the negative electrode active material according to claim 15.

	Kimura teaches a lithium battery with a silicon based negative electrode active material [0205] wherein the total amount of the metal salt containing at least one kind of metal selected from Mg and Al is in a range of 0.1 mass % or more and 5 mass % or less relative to the total amount of the negative electrode active material particle (conductive additive including metal powder such as aluminum as a ceramic material)(content of conductive additive 1-10%)[0196][0243]. Further, Kimura teaches the weight range of the metal salt (conductive ceramic) to be best between 1 – 5% by weight of the electrode material, and this being able to provide improved conduction [0241][0243].
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the negative electrode active material of Hosaka with the teachings of a metal salt concentration range of Kimura to improve conductivity of the electrode. 

Regarding claim 20, Hosaka with combined features of Kimura teach the negative electrode active material according to claim 16, 
Further, Kimura teaches a lithium battery with a silicon based negative electrode active material [0205] wherein the total amount of the metal salt containing at least one kind of metal selected from Mg and Al is in a range of 0.1 mass % or more and 5 mass % or less relative to the total amount of the negative electrode active material particle (conductive additive including metal powder such as aluminum as a ceramic material)(content of conductive additive 1-10%)[0196][0243].

Regarding claim 21, Hosaka with combined features of Kimura teach the negative electrode active material according to claim 17, 
Further, Kimura teaches a lithium battery with a silicon based negative electrode active material [0205] wherein the total amount of the metal salt containing at least one kind of metal selected from Mg and Al is in a range of 0.1 mass % or more and 5 mass % or less relative to the total amount of the negative electrode active material particle (conductive additive including metal powder such as aluminum as a ceramic material)(content of conductive additive 1-10%)[0196][0243].

Regarding claim 22, Hosaka with combined features of Kimura teach the negative electrode active material according to claim 18.
Further, Kimura teaches a lithium battery with a silicon based negative electrode active material [0205] wherein the total amount of the metal salt containing at least one kind of metal selected from Mg and Al is in a range of 0.1 mass % or more and 5 mass % or less relative to the total amount of the negative electrode active material particle (conductive additive including metal powder such as aluminum as a ceramic material)(content of conductive additive 1-10%)[0196][0243].


Regarding claim 24, Hosaka teaches the negative electrode active material according to claim 15. 

	Kimura teaches a negative electrode active material wherein the sum of content of the at least one kind of salt selected from the salts of polyacrylic acid and the salts of carboxymethyl cellulose (carboxymethyl cellulose binder)(content of binder 1-10%) [0196][0287] contained in the negative electrode active material particle on the basis of mass is smaller than the sum of content of the metal salt containing at least one kind of metal selected from Mg and Al contained in the negative electrode active material particle on the basis of mass (conductive additive including metal powder such as aluminum)(content of conductive additive 1-10%)[0196][0243] Kimura teaches these as functioning combinations of both carboxymethyl cellulose and aluminum in the electrode mixture making the configuration of more conductive additive content than the binder obvious to try [MPEP 2143 (e)].
Then it would have been obvious to try the combinations of Kimura in the negative electrode mixture of Matsuno at the time of filing.

Claims 25 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka, US20160141626A1 as applied to claim 15 above, and further in view of Hirose, US20160233484A1 (in IDS).


Regarding claim 25, Hosaka teaches the negative electrode active material according to claim 15.
Hosaka does not teach wherein the negative electrode active material particle contains at least one of Li2Si2O5, Li2SiO3, and Li4SiO4 as the Li compound.
	Hirose teaches a lithium battery containing a silicon based negative electrode active material [0118] wherein the active material contains Li2SiO3, and Li4SiO4 [0124]. Further, Hirose teaches the addition of these lithium compounds to the active material to improve better cycle characteristics as well as initial charge and discharge properties [0060].
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the negative electrode active material of Hosaka with the addition of the above lithium compounds as taught in Hirose to improve battery cycle characteristics as well as initial charge and discharge properties.

Regarding claim 26, Hosaka teaches the negative electrode active material according to claim 15, 
Hosaka does not teach wherein the silicon compound particle has a diffraction peak attributable to Si(111) crystal face in which the half value width (2θ) is 1.2° or more in an X-ray diffraction using Cu-Kα ray, and the size of the crystallite corresponding to the crystal face is 7.5 nm or less.
	Hirose teaches a lithium battery containing a silicon based negative electrode active material [0118] wherein the active material contains Li2SiO3, and Li4SiO4 [0124]. Further, Hirose teaches wherein the silicon compound particle has a diffraction peak attributable to Si(111) crystal face in which the half value width (2θ) is 1.2° or more in an X-ray diffraction using Cu-
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the negative electrode active material of Hosaka with the addition of the above lithium compounds as taught in Hirose to improve battery cycle characteristics as well as initial charge and discharge properties.

Regarding claim 27, Hosaka teaches the negative electrode active material according to claim 15, 
Hosaka does not teach wherein the silicon compound particle satisfies a relationship of A>B where A is a maximum peak intensity derived from Si and Li silicate region given in the chemical shift value of −60 to −95 ppm, and B is a peak intensity derived from SiO2-region given in the chemical shift value of −96 to −150 ppm, each obtained from a 29Si-MAS-NMR spectrum.
Hirose teaches a lithium battery containing a silicon based negative electrode active material [0118] wherein the silicon compound particle satisfies a relationship of A>B where A is a maximum peak intensity derived from Si and Li silicate region given in the chemical shift value of −60 to −95 ppm, and B is a peak intensity derived from SiO2-region given in the chemical shift value of −96 to −150 ppm, each obtained from a 29Si-MAS-NMR spectrum [claim 23]. Further, Hirose teaches that excellent cycle characteristics and initial charge/discharge characteristics are obtained by using silicon-based material consisting of the above relationship [0102].


Regarding claim 28, Hosaka teaches the negative electrode active material according to claim 15.
Hosaka does not teach wherein the median diameter of the negative electrode active material particle is 3 μm or more and 15 μm or less.
Hirose teaches a lithium battery containing a silicon based negative electrode active material [0118] wherein the median diameter of the negative electrode active material particle is 3 μm or more and 15 μm or less to improve cycle characteristics [0019][0137][0138].
Therefore, it would have been obvious to one skilled in the art before the filing date to combine the negative electrode active material of Hosaka with the particle size taught in Hirose to improve cycle characteristics.

Regarding claim 29, Hosaka teaches the negative electrode active material according to claim 15. 
Hosaka does not teach wherein the negative electrode active material particle has a surface layer portion containing a carbon material.
Hirose teaches a lithium battery containing a silicon based negative electrode active material [0118] wherein the negative electrode active material particle has a surface layer portion containing a carbon material [0161][0015]. Further, Hirose teaches the carbon layer to provide high battery capacity or high safety [0015].


Regarding claim 30, Hosaka with combined features of Hirose teach the negative electrode active material according to claim 29.
Further, Hirose teaches wherein the average thickness of the carbon material is 5 nm or more and 5000 nm or less, and that this thickness is capable of suppressing the lowering of battery capacity [0073][0074].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796